DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/26/2022 have been entered.  Claims 1-12, 14-19 and 22-26 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 8-12 and 14-19 have been withdrawn from consideration.  Claims 13 and 20-21 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the recitation “wherein the path includes a straight channel adjacent the curved channel” is indefinite because it is not clear if the straight and curved channel are the same or a separate channel from the “a curved channel” in claim 1.  For examination purposes the aforementioned recitation has been interpreted as “wherein the curved channel comprises a straight channel and a curved channel.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (Pub. No. 2017/0340833).
Regarding claim 1, Marsh et al. teaches a delivery device (see Fig. 1) comprising: a housing (10/20, Fig. 1. See [0134]) including a guide (151, see Fig. 4 and [0137]) defining a path (curved path, see [0137]) with a curved channel (space forming the curved path where 121 is located, see [0137] and annotated Fig. 4 below); a reservoir (30, Fig. 1) configured to contain a drug (see [0137]) and connected to said housing (10/20, see Figs. 1-2, all of the components of the device are either directly or indirectly connected when assembled as illustrated in Fig. 2), said reservoir (30) having an open end (end of 30 where 31 is located, see Fig. 1), wherein the curved channel (space defining curved path) turns from a longitudinal axis of the reservoir (longitudinal axis of 30, see Fig. 4 below) to an angle (angle, Fig. 4 below) relative to the longitudinal axis (see Fig. 4 below); and an elastic member (140, Fig. 4) positioned in a compressed state along said path (see path below and see [0137]) and extending through said curved channel (space forming the curved path; see explanation below), such that expansion of said elastic member (140) drives a distal end of the elastic member (distal end of 140 at 122, see Fig. 4) into said open end (end of 30 where 31 is located) of said reservoir (30) to deliver the drug (see Fig. 14 and [0122]), wherein an expanded length (expanded length of 140 as seen in Fig. 14) of said elastic member (140) is greater than a length of said path (a length of path, Fig. 4 below and see Fig. 14).  
Note: It is the Examiner’s position that based on the claimed language the “curved channel” has a “curved portion and a longitudinal portion.”  Also, thefreedictionary.com defines “channel” as “a course into which something may be directed” and “course” as “a route or path;” hence, it is the Examiner’s position that the curved path in which element 121 is directed is a curved channel as a result of the path transitioning from a longitudinal axis to an angle relative the longitudinal axis.  Further, it is the Examiner’s position that the claim does not require that the elastic member 140 extends through an entirety of the curved channel and as illustrated in Fig. 4, 140 extends through a portion of the channel.




Examiner’s Annotated Fig. 4
[AltContent: textbox (a length of the curved path)][AltContent: textbox (curved channel of curved path)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    424
    529
    media_image1.png
    Greyscale

Regarding claim 3, Marsh et al. teaches wherein said elastic member (140) has a curved portion (length of 140 is curved as it is wrapped around 121) extending through said curved channel in the compressed state (see Fig. 4 and [0137]).  
Regarding claim 4, Marsh et al. teaches wherein a combined length of said path and said reservoir (see a combined length, Fig. 13 below) is at least 40% greater than a length of said delivery device (see a length of device, Fig. 13 below).  
Examiner’s Annotated Fig. 13
[AltContent: textbox (a length of the device)][AltContent: textbox (a combined length)][AltContent: ][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    281
    616
    media_image2.png
    Greyscale

Regarding claim 6, Marsh et al. teaches wherein said elastic member (140) comprises a coil spring (see Fig. 1 and [0138]).  
Regarding claim 7, Marsh et al. teaches wherein the length of said path (Fig. 4 above) is greater than a maximum outer dimension (a maximum outer dimension, diameter of distal end, see Fig. 1 below) of said housing (10/20, se Figs. 1 and 13 above it is the Examiner’s position that the length of the path is larger than the diameter of the distal end of 20).  
Examiner’s Annotated Fig. 1
[AltContent: connector]
    PNG
    media_image3.png
    64
    81
    media_image3.png
    Greyscale

Regarding claim 22, Marsh et al. teaches wherein the path includes a straight channel (straight channel portion, see Fig. 4 below) adjacent the curved channel (curved channel portion, see Fig. 4 below and see 35 U.S.C. 112(b) rejection above for interpretation). 

[AltContent: textbox (curved channel portion)]
[AltContent: textbox (straight channel portion)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    424
    529
    media_image1.png
    Greyscale

	Regarding claim 23, Marsh et al. teaches wherein the elastic member (140) has a straight portion (all of 140 as illustrated in Fig. 4) in the straight channel (see Fig. 4) in the compressed state (see [0137]).  
Regarding claim 24, Marsh et al. teaches further comprising a gate (121, see explanation below) configured to block expansion of the elastic member (140, see [0137]-[0138]), wherein the gate (121) is configured to move to allow expansion of the elastic member (see [0156]).  
Thefreedictionary.com defines “gate” as “a movable barrier” and “barrier” as “anything that obstructs progress” and 121 obstructs the expansion (i.e. progress) of 140 by holding 120 in a compressed state; hence, 121 is a gate.
 	Regarding claim 25, Marsh et al. teaches further comprising a switch (40, Fig. 1) configured to move the gate (121) to allow expansion of the elastic member (140, see [0137]-[0156]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (Pub. No. 2017/0340833) in view of Burns et al. (Pub. No. 2014/0066891).
Regarding claim 2, Marsh et al. does not teach wherein a force applied by said elastic member when compressed to a combined length of the path and the reservoir is at least 25% of a force applied by said elastic member when compressed to said length of said path.  
However, Burns et al. teaches a mechanical pharmaceutical delivery device (55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Marsh et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Regarding claim 5, Marsh et al. does not teach wherein an unstressed length of said elastic member is at least twice a combined length of said reservoir and said path. However, Burns et al. teaches a mechanical pharmaceutical delivery device (55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Marsh et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
  Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (Pub. No. 2017/0340833) in view of Cabiri et al. (Pub. No. 2019/0030240).
Regarding claim 26, Marsh et al. does not teach further comprising a skin sensor configured to activate the delivery device.  However, Cabiri et al. teaches a skin sensor that is configured to activate a drug delivery device (see [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by adding the skin sensor and button locking mechanism taught by Cabiri et al. for ensuring placement of the device before activation ([0091]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) filed om 05/26/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783